 In the Matter of GILFILLANBROS.,INC. A CORPORATIONandINTER-NATIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGEf #94, FOR ANDON BEHALFOF LODGE #311.Case No. 21-C=281.Decided November 13, 1943DECISIONANDORDEROn September 11, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding.He found that the respond-ent had not engaged in unfair labor practices as alleged in the com-plaint, within the meaning of Section 8 (3) of the Act, but that.therespondent had engaged in and was engaging in certain unfair laborpractices within the meaning of Section 8 (1) and (2) of the Act, andhe recommended that it cease and desist therefrom and take certainaffirmative action, as set out in the copy of the Intermediate Reportattached hereto.Thereafter the respondent filed exceptions to theIntermediate Report and a brief in support of its exceptions.Neitherthe I. A. 31. nor the Association filed exceptions or a brief.Pursuant to notice and at the request of the respondent, a hearingwas held before the Board at Washington, D. C., on October 28, 1943,for the purpose of oral argument.The respondent and the I. A. M.were represented by counsel and participated in the hearing.The Board has considered the Intermediate Report, the respond-ent's exceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer subject to the following clarifying statement.While no single fact set forth in the Intermediate Report, con-sidered alone, justifies the conclusion that the Association is a com-pany-dominated labor organization, under all the circumstances takentogether, including particularly the financial assistance given by therespondent to the Association, the activity of leadmen1in behalf ofthat organization, and the circumstances leading to and surroundingthe execution of the 1943 contract, asset forth in the IntermediateReport, we are convinced and we find that the respondent dominated1Including Margaret Goebel.53 N. L.R. B., No. 104.574 GILFILLAN BROS., INC.575and interfered with the formation and administration of the Associa-tion and contributed support to it.The respondent has moved to dismiss the case on the ground thatthe National Labor Relations Board Appropriations Act, 1944,2 pre-cludes the Board from proceeding herein, since the complaint asamended seeks to set aside as illegal a contract between the respondentand the Association executed in May 1943.' In support of its conten-tion, the respondent argues that the 1943 contract is an agreementwhich has been in existence for 3 months or longer without complaintbeing filed,4 since that contract is a mere continuation of a contractbetween the same parties executed in April 1942.We. find no meritin, the respondent's contention.Although the 1943 contract reciteson its face that the parties intended to continue in existence the 1942contract, the 1943 contract is a negotiated new contract containingsubstantive provisions with respect to terms and conditions of em-ployment not found in the preexisting contract.'Under the cir-cumstances we are of the opinion that the 3-month limitation periodbecame operative on the date of the signing of the new contract.Thus,the 1943 contract has not been in existence for 3 months or longer with-out complaint being filed, within the meaning of the 1944 Appropria-tions Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the -respondent, Gilfillan Bros., Inc., andits officers, agents, successors and assigns, shall :1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of Gilfillan Employees Mutual Association, or with the forma,tion or administration of any other labor organization of its em-2Title IV, Act of July 12, 1943, P. L. 135, 78th Cong, 1st Sess.The Appropriation Atcontains the following provisions ."No part of :the funds appropriated in this title shall be used in any way in connectionwith a complaint case arising over an agreement between management and labor which hasbeen in existence for 3 months or longer without complaint being filedProvided,That,hereafter notice of such agreement shall have been posted in the plant affected for saidperiod of 3 months, said notice containing information as to the location at an accessibleplace of such agreement A here said agreement shall be open for inspection by any interestedperson "3The complaint was amended on July 7, 1943.While neither the charge nor the firstamended charge filed herein on March 8 and May 5, 1943, respectively, directly attackedthe validity of any contract,they included allegations of unfair labor practices with respectto the Association, within the meaning of Section 8 (2) of the Act.4Under a ruling of the Comptroller General of the United States,B-35803,dated July 29,1943, the provision in question limits the use of funds to those cases in whichchargeshavebeen filed within 3 months of the execution of a labor agreement,but prescribes no limita-tion as to the time within whicha complaint maybe issued by the Board.5These include provisions relating to wages. grievance machinery,extra pay for holidaywork. and.vacations with pay. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, and from contributing support to Gilfillan Employees MutualAssociation or to any other labor organization of its employees;(b)Recognizing Gilfillan Employees Mutual Association as therepresentative of any of its employees for the purpose of dealing withthe'respondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment;(c)Giving effect to the contract of May 1, 1943, with Gilfillan Em-ployeesMutual Association, or to any modification, extension, orrenewal thereof ;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activ-ities for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from Gilfillan Employees MutualAssociation, and completely disestablish that organization, as th';representative of any of the respondent's employees for the purposeof dealing with the respondent concerning grievances, labor disputes,rates of pay, wages, hours of employment, or other conditions of em -ployment;(b)Post immediately in conspicuous places in its plant in LosAngeles, California, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its employeesstating : (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraph 1 (a), (b); (c),and (d) of this Order; and (2) that the respondent will take theaffirmative action set forth in paragraph 2 '(a) of this Order;(c)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint as amended be, andit hereby is, dismissed insofar as it alleges that the respondent dis-criminated with respect to hire and tenure of employment, withinthe meaning of Section 8 (3) of the Act.INTERMEDIATE REPORTMr. William B. Estei man,for the Board.Nourse & Jones, by Mr. Paul NourseandMr. Everett W. Thompsonof LosAngeles, Calif., for the respondent.Mrs. Myrtle M. VoleandMr. Bennie C. Dale,of Los Angeles, Calif., for theI.A. M.Mr. Phillip L. Wilson, Jr.,of Los Angeles, Calif.,for the Association.1 GILFILLAN BROS., INC.STATEMENTOF THE CASE577Upon amended charges duly filed on May 5, 1943, by International AssociationofMachinists,District Lodge#94, for and on behalf of Lodge#311, hereincalled the I.A. M., the National Labor Relations Board, herein called the Board,by the Regional Director for the Twenty-first Region (Los Angeles, California),issued its complaint dated May 22, 1943, against Gilfillan Bros., Inc., Los Angeles,California,herein called the respondent,alleging that the respondent had en-gaged in and was engaging in unfair labor practices within the meaning ofSection 8 (1), (2), and(3) and Section 2 (6) and(7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act. Copies of the complaint,accompanied by notices of hearing thereon were duly served upon the respond-ent, the I. A. M., and also upon Gilfillan Employees Mutual Association,hereincalled the Association.With respect to the unfair labor practices the complaint alleged in substancethat the respondent:(1) through various officers,agents, and supervisors spon-sored,promoted,assisted,and interfered with the formation of the Associa-tion, dominated and interfered with its administration, and contributed supportthereto ; and that various collective bargaining agreements executed betweenthe respondent and the Association at various times from 1937 to 1943 wereillegal,and should be set aside;(2) discourage its employees from affiliatingwith or being active on behalf of the I. A. M. by making uncomplimentarystatements to the employees regarding the I.A.M.; stating that union mem-bership would not serve to better their conditions of employment,but would infact render such conditions less favorable;referring to members and officialsof the I. A. M. as racketeers and undesirable foreigners;threatening to cancelsmoking and other privileges and to reduce or eliminate overtime work ; andby discriminating between the I. A. M. and the Association with respect to theuse of company bulletin boards;(3) on February 22, 1943,discharged and hassince failed and refused to reinstate Bess Allison,Anna Cox, Myrtice DeShazo,Mary Elsenius, Daisy Mix, Ella Richardson,Mary Sharman,and Alice Taylor,because of their membership in, and activity on behalf of, the I. A. M.Pursuant to notice, a hearing was held at Los Angeles, California, from June30 to July 16, 1943, before the undersigned, Charles W. Schneider, the TrialExaminer duly designated by the Chief Trial Examiner. The Board, the re-spondent, and the Association were represented by counsel and the I A. Al. byrepresentatives,and all parties participated in the hearing.Full opportunityto be heard,to examine and cross-examine witnesses,and to introduce evidencehearing on the issues was afforded all parties.At the opening of the hearing the Association filed a motion to intervene,which was granted by the undersigned to the extent of the Association's in-terest in the proceedings.The respondent filed an answer denying the com-mission of the alleged unfair labor practices.During the course of the hearingthe respondent and the Association moved to dismiss the complaint on theground that the Appropriation Bill of 1944 had deprived the Board of juris-diction to proceed.'The undersigned denied these motions.During the hear-ing counsel for the Board moved, without objection,to amend the complaint.The undersigned granted the motion! At the conclusion of the hearing theINational Labor Relations Board Appropriation Act, 1944, Title IV, Act of July 12, 1943,P. L. 135, 78th Congress, 1st Session.2The effect of the amendment was to delete from the complaint all allegations that con-tracts between the respondent and the Association were illegal,other than a contractalleged inthe complaint to have been made on or about May1, 1943The amendmentaverred that the latter agreement was invalid and should be set aside 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties argued orally before the Trial Examiner, but stated that they did notdesire to file briefs.Upon the entire record in the case, and from his observation of the 'wit-nesses, the undersigned makes, in addition to the above, the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGilfillan Bros, Inc., is a California corporation engaged in the production ofwar materials.Prior to 1940, the respondent manufactured radios and refrig-erators.During 1942, more than 11 percent of the' materials purchased by therespondent, amounting in value to more than $100,000.00; were'received fromsources outside the State of California.These purchases were made 'in theperformance of contracts with the United States Government.During the"same period the respondent shipped to points outside the State 'of California,products valued in excess of $100,000.00, amounting to 28 percent of the re-spondent's total volume of production in 1942.' '"II.THE ORGANIZATIONS INVOLVED'I ' ',InternationalAssociation ofMachinists,DistrictLodge#94 and Lodge#311, and Gilfillan Employees' Mutual Association, are labor organizations ad-mitting to membership employees of the respondent.III. THE UNFAIR LABOR PRACTICESA. Domination of and Interference with the Association;Events prior to 19411Early in 1937 the United Electrical, Radio and Machine Workers of America,Local 1421, an affiliate of the C. I. 0., began an organizational campaign amongthe respondent's employees.At about the same time, several employees ap-proached John R. Semple, then ' the respondent's personnelmanager,and askedhis advice on how to form an unaffiliated union. Semple referred the. em-ployees to the library and to Roberts' Rules of Order. Subsequently the As-sociation held its first meeting in the respondent's plant. Semple made thearrangements for the use of the plant for that meeting'On May 1, 1937, Local 1421 filed a petition with the Regional Office of theBoard, requesting certification as collective bargaining representative of, therespondent's employees.A consent election was held on May 19, 1937, withLocal 1421 and the Association on, the ballotThe election was won -by theAssociation, which was then certified by the Regional Director as thebargainingagent of the employees.About August, 1937, the respondent entered into, acollective bargaining agreement with the Association.Various renewal con-tracts have been negotiated from time to time since.The latest of,these agree-ments was executed about May 10, 1943, effective May 1. ,Within a short time after the organization of the Association, the respond,ent,began to contribute to the Association the proceeds of various vendingmachines located in the plant.This, income had previously been divided be-tween the respondent and the owner of the machines. Thereafter, the respond-8 Semple testified, that the Association's organizerstold him that they had no money,and that he then had space cleared on the upper floor of the plant, where the Associationmet.- GILFILLAN BROS., INC.579ent continued to receive the proceeds but made periodicremittances thereof tothe Association'That arrangement has continued down to thepresent time.'In the summer of 1937, the respondent sponsored a picnic for the employees.In 1938 the Association asked and received permission to become the sponsorof the picnic for that year.The Association's name appeared on the publicityadvertising the picnic.Itwas unable, however, to finance theaffair adequate-ly.Semple thereupon asked President Gilfillan to underwrite whatever deficitthe Association incurred, in order that the standard set by the picnic of 1937could be maintained.Gilfillan agreed.The respondent's vice president,Sparks,induced various merchants to donate prizes.All employees and theirfamiliesand friends were invited to attend.The respondent subsequentlyliquidated adeficit of from $100 to $200 incurred by the Associationin sponsoringthe picnic.4The 1941chargesOn May 6, 1941, Local 311 of the I. A. M. filed charges alleging that therespondent had discriminately discharged an employee, had "encouraged andinterferedwith the formation" of the Association and had otherwise inter-fered with, restrained and coerced its employees.On, the recommendation ofField Examiner Cameron, and with the approval of the Regional Director, thecase was subsequently settled and the charges withdrawn. Pursuant to theterms of the settlement, the respondent on November 11, 1941, in a letter tothe Regional Office, stated that it would (1) "instruct its foremen and leadmennot to accept places on committees of labor organizations having members in theemploy of [the respondent] and not to influence the employees with respect tounion affiliations in any other manner;" (2) " . . . not in any manner domi-nate-or interfere with the administration of the . . . Association or any otherlabor organization [of its employees] ;" and (3) post the statement for a period ofsixty days.The respondent immediately posted in the plant a carbon copy of theletter.Events of 1943About January 10, 1943, the I. A. M. began an organizational campaignamong the respondent's employees.Handbills and authorization cards weredistributed at the gates of the plant. On February 17 and 26, open meetings wereheld by the I. A. M. at a hall near the plant for the purpose of explaining theI.A. M. to the respondent's employees.By late February a substantial number ofthe employees had signed I. A. M. authorization cards or applications foi-membership.On February 22, the night shift of women employees in the burr and reworkdepartment of the machine shop was abolished. Of the 20 employees in the4These findings are based on the testimony of Semple.He testified that the Associationwas "constantly short of funds" and that a committee came to him and asked that theproceeds of the machines be contributed to the organization.Semple then arranged withthe respondent's president, S. W. Gilfillan, for the transfer of the income.,cSemple testified that at that time the income from the machines was about $12.00 amonth.Semple left the respondent's employ in 1939.For the period from July, 1941,through March, 1943, the Association's income from dues was $532.46.During the sameperiod, the respondent paid over to the Association, from the receipts of Coca Cola andcandy machines,the sum of$333.10.At the time of hearing, the respondent was also car-rying on its books an account payable to the Association, in the amount of $30.00, repre-senting income from candy machines only. $15.00 of that sum was for such income fromJanuary to March, 1943;the remainder represented income after March.The accountdid not include receipts from Coca Cola.Dues collections and vending machine incomefor other periods were not disclosed. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment 6 were transferred to the day shift, the remainder were laid oft.'The lay-offs were made on the basis of seniority.On February 23, 1943, the I. A. M. filed with the Regional Office of the Boarda petition claiming that the I. A. M. represented a majority of the repondent'sproduction and maintenance employees and requesting an investigation andcertification of representatives.On February 27, the respondent and the Asso-ciation received notice from the Regional Office of the filing of the petition.About March 6, the officers of the Association met with S. W. Gilfillan,presi-dent of the respondent, in the latter's office, to discuss the renewal of the 1942contract between the Association and the respondent.According to the testi-mony of Otto Stegner, Vice-President of the Association, Gilfillan asked howthe Association was functioning, and whether it was in "good order" ; and statedthat if it was not, it should "get on its toes" and "combat" the election : whichthe I. A. M. was demanding.?According to the testimony of Association president, Roy Johnson, Gilfillanstated that he would not enter into a contract with the Association withoutassurance that it represented a majority. Johnson told Gilfillan that he wouldascertainhow many members the Association had. Several days thereafter,according to Johnson, when Gilfillan was "making the round" through the shop,Johnson told him the number of employees who had paid dues to the Associationduring the month of March .8On March 8,' the I. A. M. filed charges alleging that the respondent haddominated and interfered with the administration of, and contributed support to,the Association ; and further alleging that by the lay-offs of February 22, therespondent had discharged its employees and discriminated against them be-cause of their membership in and activities on behalf of the I. A. M. On April12, the I. A. M. sent the respondent a letter stating,inter alia,that because of theunfair labor prdetice charges, the I. A. M. had "temporarily and without prejudice"withdrawn its petition for certification ; but that the I. A. M was the represent-ative of the respondent's employees, and that any further collective bargainingbetween the Company and the Association would be "without legal force andeffect" and would be "protested" by the I. A. M.The 1942 contract between the ,respondent and the Association provided thatit should terminate on April 30, 1943.On April 29, the respondent entered intoan agreement with the Association extending the 1942 contract for a period of30 days to June 1, 1943. Except for the statement made by Johnson to Gilfillan,related above, as to the number of employees who had paid Association dues dur-ing March, no proof of majority was furnished by the Association.,Sometime between May 5 and 10, 1943, the Company entered into a new con-tract with the Association effective May 1, for a period of 1 year, and continuing6The circumstances surrounding these lay-offs are discussed more fullyinfra,SectionIII, B.-These findings are based on the testimony of Stegner on direct examination.On cross-examination, Stegner testified that Gilfillan in substance said that if there was to be anelection,he did not want to enter into any contract until he knew which organization repre-sented the employees.The testimony of Roy Johnson, president of the Association, whotestified later in the hearing, was similar to that of Stegner on cross-examination.Stegnerdid not, however, retract the specific statements he attributed to Gilfillan, nor did Johnsondeny that they were in fact made.The undersigned accepts Stegner's direct testimony asto what Gilfillan said.8 Johnson did not state what figures he gave Gilfillan.He had previously testified that294 employees paid dues to the Association during March.However, Association dues col-lections in February totaled only $36.75, and in March $53 25.Dues are $.25 monthly.The collections would thus represent 147 dues payments in February and 212 in March.The respondent employs in excess of 450 employees.0 GILFILLAN BROS., INC.581thereafter subject to 30 days notice of termination.This contract substantiallyrevamped the respondent's wage structure and provided for wage increases.Use of the respondent's premises by the AssociationUse of the respondent's premises by the Association for solicitation of member-ship and collection of dues was widespread.Harley Bucknell, a lion-supervisoryemployee in charge of the too] crib in the machine shop, regularly and openlycollected dues for the Association while on duty in the tool crib, to the knowl-edge of, and without objection from, the supervisors.On one occasion whenBucknell was absent from the tool crib, Alice Taylor, ah employee in the burrdepartment, was told by Margaret Goebel, leadlady, or forelady, over the burrdepartment employees on the night shift, to pay her dues to Roy Johnson, whichTaylor did.' Johnson also collected dues on various other occasions.Associa-tion memberships were openly solicited during working hours with no attempt atconcealment and without rebuke from the supervisors.On the other hand, whenGeneral Foreman Walters apprehended an employee soliciting for the I. A. M.in the washroom, he told the employee that "that was one A. F. of L. rule-thatthey were specifically told not to [violate]." '0The Association's monthly meetings were held during working hours.Noticesannouncing these meetings were posted on the plant bulletin boards.The dayshift ended at 6 p. in.The night shift began work at that time. Associationmeetings, lasting an hour or more, were held at 5:30 p. m. in order to catch bothshifts.The employees were excused from work without pay in order toattend the meetings.Superintendent Cramer, when asked by Leadman GeorgeNelson whether the employees should be allowed to attend the Association meet-ing of January 4, was told by Cramer that they would shut down.When Nel-son asked if that was necessary, Cramer answered that it was, that "as an ofli-cial of the Company," lie could not say anything, but that the employees shouldall go to the meeting in a body ; that they might get a raise out of it and keepsome other union from coming in." Nelson then instructed his employees to goto the meeting.Leadlady Goebel told employees that they were expected to go to Association'meetings.'2Goebel regularly solicited memberships for the Association among thee Leo Pfleger,treasurer of the Association,testified that Leadman Oswald Lundberg,Loretta Schwartfeger and Otto Stegner during 1942 and 1943 turned over to him moneyderived from dues collections.The supervisory status of these employees and of Goebeland Johnsonis discussedinfra10This finding is based on Walters' testimony.During the rest periods,which was timepaid for by the company, there was some sporadic I. A. M. solicitation,but, except for onesuch incident cited by Walters,there is no evidence that it came to the attention of thesupervisors.11This finding is based on the testimony of Nelson.Cramer testified that when noticesof Association meetings were posted in the plant,he would be"flooded" with questions,such as "do we have to go'""Should we go?""Are you going to shut down the plantcad make us go"' ; and that he told the employees that they did not have to go.However,lie testified that he probably did say to Nelson that "personally as an official of the company,[I] can't say anything,but that they should all go over there";that "personally,if theyexpected to get any benefit from any association they should forfeit something to it.Therefore,I think they should go to it." Asked whether he told Nelson that the em-ployees should go to the meeting in a body ; that they might get a raise and keep out someother union,Cramer's testimony was "Not that I recall, no," and"I don't think so."12This finding is based upon the testimony of Mary Elsenius, Alice Taylor, MyrticeDeShazo,and Ella Richardson.Goebel testified that she attended the meetings and thatthe girls always accompanied her ; that she never told them that they had to go, but mighthave said that"itwas time to go if they were going."The undersigned does not creditGoebel'sdenial. I582DECISIONSOF NATIONAL LABORRELATIONS BOARDgirls under her.'Foreman Brussow,a supervisory employee with authority todischarge,collected Association dues.14The supervisory status of leadmenThe Board contended,and the respondent denied, that]eadmen in the machineshop arersupervisory employees.The following persons took part in.Associationactivitywhile occupying the positions of lead employees:Margaret,Goebel,whose activity had been discussed heretofore;James Clark,former night millingmachine, leadman,who was elected to the Association grievance committee inJanuary or February f943.wOswald Lundberg,day milling machine leadman,and a former president of the Association,to whom Bucknell regularly turnedover,for transmission to Pfleger,Association dues which Bucknell had collected.Bucknell testified-that he had been collecting Association dues "near to a year,"and,that he began to do so at the request of Lundberg;Al (A. V.)Bleuel,presentnight milling machine leadman,who was a member of the Association committeewhich negotiated the 1943 contract with the respondent,and whose signatureappears thereon as a representative of the Association;Rog Johnson,acting ortemporary leadman on the milling machines,swing shift,who is president of, theAssociation and has participated prominently in all its activity;11andWalter13Anna'Cox testified that Goebel told her, "we have a union of our own.If you w ant tojoin go to the tool crib and pay your dues."Elsenius testified that shortly after she wasemployed in November,1942, Goebel asked Elsenius and Long, another employee, whetherthey belonged to,the Association.Elsenius asked what the Association was.Goebelreplied, "That"is the employees union and everyone is expected to join."Elsenius thensaid that she was not in favor of company unions but that she"would join if it were com-pulsory."Goebel then told Elsenius to "Go to the tool crib and sign up with Mr. Bucknell."Taylor testified that she was asked by Goebel whether she had paid dues to the Association.When Taylor said that she had not, Goebel told her to go to Bucknell and join. Taylorthen joined because she thought it was compulsory.Richardson testified that during thefirst week of her employment she was asked by Goebel whether she had joined the Associa-tion.When Richardson replied that she had not,Goebel told her to go to Bucknell whowould take her application and give her a card. DeShazo testified that several days after shewas employed,Goebel suggested that DeShazo see Bucknell about joining the AssociationDeShazo did not do so at that time. Some time afterward Bucknell sent word to DeShazothat he,wanted to see her in the tool crib.DeShazo then joined the Association.DeShazofurther testified that in February Goebel asked her whether her dues were paid up in theAssociationDeShazo told Goebel that she did not intend to pay any more duesGoebelthn said that DeShazo had no reason to object to paying dues since at the only meetingwhich DeShazo attended she had won a War Bond.Goebel testified that she was a memberof the Association and attended most of the meetings and stated that she would speak tothe girls about joining the Association after they"were there for a while" and tell themthat,'"if they cared to join to go down to Bucknell at the tool crib and he would explain itto them."The undersigned credits the above mentioned testimony of Cox, Elsenius,Taylor,Richardson,and DeShazo.The 1942 contract provided that new employees were to becomemembers of the Association after 4 week's employment,and old employees within 90 daysfrom the execution of the contract"without coercion on the part of management". Inpractice,the provision requiring membership as a condition of employment was not,enforced14Brussow signed an I.A M. authorization card.There is no evidence that he engagedin any I A M. activity.16The testimony of Johnson was that Clark did not act on the committee.The under-signed does not deem that fact to be controlling,in view of Clark's election at an 'openmeeting of the Association.'11The respondent's evidence with respect to"the status of Johnson,was that he was madea temporary leadman in July,1942 because the respondent was unable to secure a competentleadman; that Johnson was appointed with the understanding that he would exercise nosupervisory authority and would occupy the position only until a competent leadman couldbe secured;that he did not receive a leadman's pay ; that several men were thereafter triedout in the position, but that for various reasons they proved unsatisfactory;that in Febru-ary, 1943; when a competent leadman was secured, Johnson was transferred to a turretlathe as an operator,without any change in pay.From September 13, 1942, to February28,1943, Johnson received raises aggregating$.141/a per hour.The testimony of Goebel, GILFILLAN BROS., INC.583Scheid,-who since February 7, 1943, has been general foreman of the swingshift, and prior to that -,uas a leadman on the automatic screw machines. Latein 1940 the plant was destroyed by fire. In the following June, after itsreconstruction, Scheid was appointed at an Association meeting, as a "com-mittee of one" to arrange for the installation of new vending machines. Scheidspent several days consulting with vendors.When the machines were installedhe took charge of them and arranged for the income to be sent to the respondent,for the credit of the Association.Johnson, Lundberg, and Bleuel were paid by the Association for time lost fromwork while on Association business.Under General Superintendent Cramer, in the machine shop are 3 generalforemen, one in charge of each shift, and having authority to discharge.Undereach of the general foremen on the day and night shifts are 4 to 5 leadmen orforemen," each having charge of from 7 to 20 employees.18There are no leadmenon the swing shift. Some of these leadmen also have set-up men under them.Night General Foreman Walters testified that the set-up man is subordinate tothe leadman, and that the latter is "boss."Leadmen have no authority to hireor.discharge.They are hourly paid and, under the terms of the 1942 and 1943Leadmen set up the machines, run off several sample parts, check them forcorrection, and, if the result is satisfactory, turn over the machine to the operator.If the operator has sufficient experience to set up his own machine, the leadmanoversees the setting up, and checks the final result before the operator beginsproduction.After the machine is in operation, the leadman returns at intervalsto check quality and blue print tolerances and, in general, oversees the operation.Except on the automatic screw machines, the leadman normally does noproduction work.According to the respondent's testimony, leadmen were created in 1941 becauseof the inability to secure experienced operators who could set up their ownmachines.Vice-president Sparks testified that their only authority over theoperator is to report to the foreman unsatisfactory work or violation of theleadmen's instructions; and that the foremen are instructed to make their owninvestigation of complaints by the leadmen before disposing of them. Superin-tendent Cramer testified that when leadmen complained to him concerning opera-tors, he made his own investigation.However, General Foreman Walters reliedon his leadmen to ascertain the facts respecting an employee's standard ofperformance; consulted with them respecting decisions, allowed them "a goodbit to say," and gave weight to their opinions.In the burr department, under Leadlady Goebel, there were from 15 to 20girls,mainly inexperienced, to whom Goebel assigned work and gave instructions.Goebel frequently selected employees from this group to do machine work whenthe machine leadmen requested extra help.HoWyever, when she could not spareNelson,Richardson,and Hines, disclosesthat whatever limitationswere imposed onJohnson's actual authority, he was regarded in the plantas a leadman.The undersignedfinds that he occupied such a position from July, 1942 to February, 1943, whilepresidentof the Association17Witnesses used both terms in describingthese employees.The 1943 contractrefers tothem as "foremen."For the purpose of clarity they will be uniformly referred to hereinas lei dmen18 Equipmentin the machineshop consistsof 14 automaticscrew machines,14 turretlathes,10 millingmachines,and 43 drill presses.At the time of the events herein, therewas a leadmanfor each of those groups of machines.Goebel's burr department also com-prised partof the machine shop.19The 1943 contract provides that set-up men are to be paid "at least $ 10 more than thetop men under them."j 584DECISIONSOF NATIONAL LABORRELATIONS BOARDthe girls, Goebel would refuse to permit their transfer, unless ordered to do soby the foreman.Leadman Nelson recommended to Walters the discharge of it number ofemployees.One or two of-these were transferred to the day shift.The remainderwere dischargedWalters testified that he believed that he followed all ofNelson's recommendations.Goebel reported two employees as incompetent.They were discharged.Leadman Lundberg "recommended" discharges and gaveopinions to his supervisors, concerning employee's performances, which weregiven weight 2°By the settlement agreement of 1941 the respondent agreed to "instruct its fore-men and leadmen not to accept places on committees of labor organizations...and not to influence the employees with respect to union affiliations in anyothermanner."The agreement obviously constituted it recognition that thestatus of leadmen was such that prominent union activity by them was incon-sistent with the respondent's duty to maintain neutrality in the matter of employeeorganization. . The posting of the settlement agreement served notice of that facton the employees.Other factors, also, suggest the identification of leadmen withmanagement in the eyes of the employees, the respondent, and the Association.Thus the contract of 1942 referred to employees as being"under[the]supervision"of leadmen, and significantly provided that the respondent should have "completecontrol over the leadmen as to theirselection and working conditions."(Italicsadded.)Moreover, it is evident from the testimony that some of the employeesregarded leadmen as their superiors,' or "bosses."General Foreman Waltersconsidered and gave weight to the opinions and recommendations of leadmenwith respect to the work of men under them, and Lundberg's opinions weresolicited by his superiors.It is evident from the foregoing facts that lead employees in fact exercisedsuch authority as to effect changes in the status of employees, or effectivelyrecommended such action.The undersigned therefore finds that the lead em-ployees were, at all times material herein, supervisory employees. In addition,the undersigned finds that, irrespective of the supervisory status of lead em-ployees, the other employees were justified in inferring, and did in fact infer,that the leadmen represented and spoke for the management, and that, for thatreason also, their activities are attributable to the respondent.Schwartfeger, Pfieger, and StegnerCounsel for the Board contended that the activities of Loretta Schwartfeger,Leo Pfleger, and Otto Stegner are attributable to the respondent.Loretta Schwartfegerwas employed by the respondent on March 16, 1942.After working for 5 weeks on the burr bench she was transferred to inspectionon the night shift.On May 31, 1943, she became a confidential filing clerk.Froma starting wage of 50 cents per hour, Schwartfeger's pay was increased byvarious stages to 95 cents. In the inspection department, Schwartfeger instructed8 or 9 inspectors, secured blue prints and gauges for them, and checked their work.At times she also did some inspecting.Assisting Schwartfeger was another girlwhom Schwartfeger described as her "assistant."The assistant's work consisted21 In an affidavit which he made to a Field Examiner of the Board, prior to the hearing,Lundberg stated that, "I did not have authority to fire on my own but I did have authorityto recommend the dischaige of employeesAt the hearing, Lundberg denied that he.11had authority to recommend discharge, and testified that by the statement in the affidavithe meant that he could "`suggest" discharge.He also testified that his superiors con-sulted with him with respect to the calibre of work of the operators under him, and that he"suggested" raises for some.It is evident that Lundberg's opinion must have carried someweight, since it was solicited.The undersigned so finds. GILFILLAN BROS., INC.585of "helpingthe girls, getting their gauges," and giving them instructions.LaterSchwartfeger was transferred to the day shift. There she had 20 girls, andanotherassistant.Schwartfeger collected dues for the Association during work-ing hours.The undersigned finds that she performed the duties of a leadwoman 21Leo Pftegerhas been treasurer of the Association since 1941.From 1920 until1940 he was a foreman in the machine shop. In the fall of 1940 he left therespondent's employ.On January 29, 1941, he returned as a toolmaker at $1.15per hour.He ispresently engaged in a secret project in connection with the war.He shares an office with another employee, but spends most of his time in theplant.There are no employees under him. Since he returned to the respondent'semployment, Pfleger's wages have been increased by various stages to $1.55 anhour.The undersigned finds no substantial evidence that at any time material herein,Pfleger's employment was such to warrant attributing his activities to therespondent.Otto Stegneris vice president of the Association, and a member of its grievancecommittee.He signed the 1943 contract as a representative of the Association.He is classifiedas a "final inspector."His duties consist of the inspection ofworkas it comes fromvarious parts of the plant, ascertaining from accompanyinginstructionswhat further processing the parts require, and dispatching them tothe appropriate departments or outside contractor.Schumer, inspection "fore-man," is Stegner's immediatesuperior.Two employees, Hazel Smith and BenHoutz, work withStegner.Smith verifies job and part numbers. Stegner givesher most ofher instructions.Houtz isunder Al Dion, who is in charge of main-tenance on Stegner's floor.Houtz'sjob is to move heavy articles for Stegner atthe latter's direction,as well as to do moving for various other persons on thefloor.The undersignedfindsthat there is no substantial evidence to warrant attrib-uting Stegner's activity to the respondent.Conclusions as to domination and supportThrough Semple, the respondent provided the facilities for the organizationof the Association.Later, when the Association needed funds, the respondentsupplied a treasury by assigning it the proceeds of the vending machines. In1938, the picnic sponsored by the Association was actually financed by the re-spondent.Thus, at critical stages in the Association's development, the respond-ent assisted in bringing it into existence, assured its continued existence byproviding funds for its administration, and enhanced its prestige among theemployees.Notwithstanding that, in the settlement agreement of 1941, the respondentagreed that it would not dominate or interfere with the administration of theAssociation, it nevertheless continued to permit the maintenance of vendingmachines in the plant, and even performed the function of fiscal agent for theAssociation.It is to be noted that from July 1941, to March 1943, the vendingmachines provided 40 percent of the Association's income.2221The above findings are based on the testimony of Schwartfeger,who was called as awitness by the Board.She testified that she did not know whether she was a leadwoman,and that when employees asked her whether she was she informed them that she did notknow.Her pay roll record classifies her as "inspection"during the time in question.a The undersigned does not regard as significant the fact that the settlement containedno agreement by the respondent that it would cease contributing support to the Association.If the contribution of sums from the vending machines is deemed to have been outside thescope of the agreement, the settlement did not litigate the issue. If, however, the matterwas within the scope of the settlement,the respondent's action, in continuing the arrange- 586DECISIONS OF NATIONAL LABOR RELATIONS BOARD'Moreover,implicit in the settlement agreement was the understanding that theparticipation of leadmen in the affairs of labor organizations was to be confined tomembership,and that the respondent would take effective steps to prevent theirassuming'prominent roles therein.Nevertheless,thereafter LeadladyGoebelactively solicited the employees under her to join the Association,and told themthat they were'expected to attendAssociation meetings.Goebel's approach wassuch that some employees concluded that'membership in the Association,and at-tendance at meetings,was compulsory.Leadman Lundberg assisted in' thecollection of dues ; Clark was on the Association grievance committee,Bleuel,, amember of the negotiating committee,Scheid,the Committee on vending ma-chines ; Schwartfeger collected dues ; and Johnson became president.But% therespondent took no remedial action.The employees were justified in inferringthat the respondent's passive attitude implied approval of the lead employees'conduct :a.In order to further the policies and the administration of the Act, 'the Boardwill ordinarily give effect to settlement agreements; respecting unfair labor prac-tice charges,and will not consider evidence of unfair practices antedating thesettlement and 'contemplated therein." Any'such agreement;- however,neces-sarily contemplates that the respondentwillnot thereafter engage in-the unfairlabor practices which were the,subject of'the settlement.'Where such prac-tices are resumed,effectuation of the-policies of the Act requires that the Boardnot' be precluded from giving consideration to events occurring, prior to 'the1,''11The fact that the Association participated in the 1937 election and,was there-after certified by the Regional Director is not a defense to the present,charges.Unfair labor practices were neither in issue'nor litigated in that'proceeding 26After the settlement agreement the respondent continued its arrangementwith the Association with respect to vending machine income;permitted leademployees to take prominent part in the administrative,and promotional-activi-ties of the Association and to be members of its committees;permitted openand widespread membership solicitation'and dues collection'in the plant duringworking hours;arranged its operating schedule to accommodate Associationmeetings;and encouraged employees to attend,thosemeetings.Thereafter,with knowledge of the fact that the I. A. M. claimed to represent its,, em-ployees, the respondent entered into a new contract with the Associationwithout adequate proof that the Association represented a majority.Upon the whole record, the undersigned finds that the respondent has dom-inated and interfered with the formation and administration of the Associa-tion and contributed support thereto, and that it thereby interfered with',restrained and coerced its employee$ in the exercise of the rights guaranteedby Section 7 of the Act.It is further found that the respondent's contract ofMay .1,1943, with the Association,is an agreement made with an organizationment, constituted a persistence in unfair labor practices which the respondent warrantedby the settlement that it would not resume. Cf.Corn Products Refining Company,48N. L. It. B. 193.- ":1121 That the leadmen were fully aware of the impropriety of their leading activity in theAssociation is evident from Lundberg's testimony.He resigned as president of the Asso-ciation when he became a leadman. In addition, Richardson testified, without denial fromJohnson, that early in January Johnson said to her, "I am going to have to resign aspresident [of, the Association] or go back to operating a machine because I shouldn't beholding an office in a company union and holding a position as foreman."Richardson'stestimony is credited. ,m Godchaux Sugars, Inc.,12 N. L. R. B. 568.zsPicker X-Ray Corporation,12 N. L. It. B. 1384, 1935.,HicksBody Company,33 N. L. R. B. 858, 877 ;Picker X-Ray Corporation,supra. GILFILLANBROS., INC.587not freely,choseu by the employees of the respondent as their. representative forthe purposes of collective bargaining, and constitutes an illegal interference withthe rights, guaranteed employees in Section 7 of the Act.In the undersigned's opinion, the respondent's favor and support, have sopermeated the affairs of the organization as to prevent its functioning as anindependent bargaining agent.Until the momentum supplied to the Associa-tion by the respondent's contributions, approval, and encouragement, has beendissipated, the employees will be deprived of type truly independentand unin-fluenced representation which the Act demands.When the respondent's influencehas been dispelled, the employees will be free to determine for themselves therepresentation they genuinely desire.B. The alleged discriminatory dischargesOn February 22, 1943, without advance notice, the respondent abolished' thenight shift in the burr and rework department, consisting of some 20 employees,including Goebel.The complaint alleged that the respondent thereby dischargedBess Allison, Anna Cox, Myrtice DeShazo, Mary Elsenius, Daisy Mix, 'EllaRichardson, Mary Sharman, and Alice Taylor because of their membership inand activities on behalf of the I. A. M., and has since failed and refused to rein-state them.Of these eight, all but Cox signed I. A. M. bargaining authorizationcards'-?As to Allison,Sharman, andMix, counsel for the Board stipulated that therespondent had no knowledge of any union membership or activity by themuntil the hearing.Of the remaining four, Richardson wore an I. A. M. buttonin the plant, and DeShazo passed out I. A. M. cards28Cox, Elsenius,DeShazo,Richardson, and Taylor were solicited by Goebel to join the Association.All butCox'joined.'About the middle of February, DeShazo told Goebel that she didnot,intend to pay dues in the Association any longer.There is no evidence asto the union affiliation or activity of the other persons on the burr bench. The lay-offs occurred at the peak of the I A. M.'s organizational drive.The I.A. M. wasmost active on the machine shop night shift, where the majority of the employeeswore I. A. M. buttons.Of the burr bench employees, however, only Richardsonwore, a button.As has been indicated heretofore, the burr bench employees were frequentlyassigned to machine operation when, for absenteeism or other reasons, extrahelp was needed on the machines.About February 12, Walters had a conversation with President Gilfillan,duringwhich Gilfillan said that it might be necessary to run a somewhatsmallernight shift.Gilfillan also asked Walters whether he had seen any "A. F. of L."buttons displayed in the plant.When Walters answered that he had paidno attention, Gilfillan said that if it was necessary to have a union to winthe war, he was willing to have one ' ,On the evening of February 22, 1943, Cramer informed Walters that the burrand rework night shift was to be discontinued, and that certain of those em-ployees were to be laid off.Walters asked Cramer if Richardson was amongthem.Cramer replied that the lay-offs would be in accordance with seniority.When Walters suggested that Richardson was a good worker, Crameransweredthat "that was the set-up."He then turned over to Walters the employees''n Cox was asked on the night of February 22 to join the I. A. M. She promised that shewould join on the next day.28Richardson,however, had a "heated" conversation with Roy Johnson about February18, after Richardson began to wear her I.A M. button.Richardson testified that Johnsonattempted to "convert" her.-29These findings are based on Walters'uncontradicted testimony,which is credited. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay checks and availability slips. Six of the employees, those having thegreatest seniority, were transferred to the day shift, some to the burr bench,some to inspec±ion.30Walters told the remainder that they were being laidoff.When Richardson asked the reason, Walters told her "because of shortageofwork and in accordance with seniority," and stated that they would becalled back when work picked up. Richardson replied that that was not thereason, and pointed to her union button.,During the latter weeks of ttiheir employment, Richardson, Taylor, Cox, andElsenius, had been assigned to machine operation for substantial periods.The last 8 days of Elsenius' employment, and the last 6 of Taylor's werespent wholly on the drill presses.Richardson worked on the burr bench only12% hours from February 4 to February 22. The remainder of that periodshe was on the milling machines and the drill presses.The respondent contended that the shift was abolished because of a lack ofwork.The shift has never been resumed. Vice-President Sparks, formerGeneral Foreman Hoenes, and Superintendent Cramer, testified that in Februarythe amount of work available for the machine shop fell off due to lack ofmaterials."The burr bench was selected for the cut, according to Sparks,because it was made up of inexperienced women employees. Sparks made thedecision to abolish the shift ; Cramer determined which of the employees shouldbe transferred.The respondent's. work records disclose that peak employment was reachedabout the middle of December, 1942. From an index of 100 at that time, Itdropped to 90.4 during the week ending February 27, 1943. From that pointitdeclined to a low of 80.4 on March 27. Thereafter, it climbed to 86.1 onMay 22, dropped to 84 3 on June 12, and then rose to 90.7 on June 19.82 Nineadditional employees who were classified as of the burr department had theiremployment terminated between February 23 and February 27 nLucilleMacbeth, assistant head of the personnel department, testified thatas employment became available she attempted to contact by telephone the30The Association contract provided for the allocation of work according to,seniority.31Hoenestestified that he informed Sparks several times that work was extremely slackin the drill press andburrdepartment, and that he had "a dickens of a time to keep peoplebusy," while on the mills, automatics, and turret lathes there was ample help ; and that theburr department was "overloaded" with employees.Cramer testified that there was ashortage of materials prior to February 22, and that he discussed with Sparks the cuttingdown of-the force.32 The testimony of Sparks, Hoenes and Walters indicates that the total amount of reworkavailable has now fallen off because of a change in production policy, whereby defectivework is now largely, returned to the department from which it originated,insteadof beingrepairedin the rework department, as was formerly the caseThereis also credible testi-mony that the total amount of burr work available has also fallen off due to several factors :(1) performance of that work by outside contractors supplyingfinished partsto the re-spondent; and (2) a new process for burring has been developed which, to a large extent,eliminates the necessity for manual workThese factors do not appear, however, to havebecome substantial by February 22.13A breakdown of the respondent's records reveal the following teiminations and hiringsin the burr department after February 22 :February27------------------9April 17- -------------2March6------------------1April 24----------------------1March20------------------2May1----------------------1April10------------------1May8----------------------2HiringsMarch13------------------2April 24----------------------1March20------------------2May1----------------------2March27------------------I1May8-----------------------1 GILFILLAN BROS., INC.589employees who were laid off on February 22; that some had no phones, andthose she made no further effort to contact; that some had secured other em-ployment ; and that others she was unable to reach personally, but left wordthat there were jobs available.Macbeth's recollection was that she began tocall these employees early in April. Sometime in June, Anna Cox receiveda call from the respondent informing her that there was a job available for her."Elsenius was called by Macbeth on May 31 and asked if she wanted a job. Shereplied that she was working.Allison returned to the plant 2 or 3 days afterthe lay-off and asked for work. She was told that she would be called whenthere was a job available.Approximately 2 weeks later, Macbeth called Allisonand offered her a job on the day shift doing inspection work.Allison declinedthe day job and asked to be put on nights. Some time thereafter, Macbethagain called Allison and offered her a job on the night shift.Allison returnedto work on May 14. About 2 weeks after the lay-off, Emma Ulrich, who wasone of those laid off, applied for work, and was told that there was no opening.She returned again about a week later and was then put to work on the burrbench on the day shift.Richardson and DeShazo testified that they had notbeen informed of any telephone calls from the respondent.The contention of the Board was that the respondent abolished the entirenight burr and rework shift in order to discourage 'union activity.However,the respondent's position that during January and February there was a shortageof materials, and a consequent reduction in the amount of work available, issupported by the evidence that during the early part of 1943, employment didfall off.If the respondent was intent on discouraging union activity, it is notevident why it should have selected the burr and rework employees for dis-criminatory treatment.Other than Richardson, no employee in the departmentwore an I. A. M. button, and only DeShazo engaged in any overt union activity ;whereas, among the night shift as a whole, the majority of the employees woreI.A. M. buttons.The Board's contention is therefore reduced to the propositionthat the employees were discharged without regard to the union membership oractivity of the group, or of the individual employees involved, in order to dis-courage such activity generally.The undersigned does not find that propositionpersuasive.Were that the respondent's motive, it seems probable that all theemployees on the shift would have been laid off. Instead, one third of themwere transferred.Since the transferees were the senior employees, and sinceexcept for Richardson and DeShazo, evidence of open union activity among thewhole group is totally absent, there is no basis for concluding that the retentionof the transferees constituted a discriminatory selection.Similar considerationsweigh against the inference that the respondent might have seized upon thefalling off of work as a pretext for wholesale and unnecessary discharges.Thetestimony of Sparks, Cramer, and Hoenes, with respect to the reasons for thelay-offs, is therefore credited.'94 Cos called at the plant in response to the notice and told Personnel Manager Nevins thatshe would require steady work because her husband was an invalid.Nevins replied that hecouldnot guaranteethe duration of the employment.30Leadman,Nelsonleft the respondent's employ on March 6, 11 days after the lay-offs.He had frequently borrowed Taylor and Elsenius for work on the drill presses.He testifiedthat after February 22, he had "quite a bit to do", could have used the girls, and askedCramer for additional help ; and that about a week later Cramer gave him three ex-perienced employees.Nelson's testimony is not necessarily inconsistent with the re-spondent's.Since a number of the burr employees were used at times on the machines, itIF understandablethat some temporary dislocation might result from their lay-offs.ThatNelson's shortbandedness was such a temporary condition is evident from (1)Walters'testimonythat on thedrill pressesat the present time "we have justa few fellows work-ing" ; (2)the lead position leftvacant by Nelson hasnot been filled.559015-44-vol. 53-39 590DECISIONSOF ; NATIONALLABOR RELATIONS BOARDDuring the period from February 23 to May 14, 19 more persons were laid offin the burr department, while 9 were hired.Five of the latter 9 (includingUlrich)were hired during March, and before Macbeth began, according to hertestimony, to recall those who had been laid off. Twelve of the 19 separationsalso occurred during that period.No explanation was offered by the respondentas to why the laid-off employees were not offered the 4 vacancies. Ordinarily,that fact might suggest that the failure to recall was discriminatory.However,during the same period, Ulrich and Allison, the only 2 who returned and askedfor re-employment, had been offered it.The undersigned views the failure torecallanyof the laid-off group during March as negativing the probability thatdiscrimination was being practiced against those whose union affiliations therespondent may be presumed to have known, namely Richardson and DeShazo.The offers of re-employment to Ulrich and Allison negative the inference that thefailure to recall during March was a mass discrimination.For these reasons,and because of the absence of evidence of substantial union activity among thegroup as a whole, the undersigned is not persuaded that the failure to recall wasdiscriminatory.The undersigned therefore concludes and finds that there is no substantialevidence to support the allegation that the lay-offs of February 22 were intendedto discourage union activity, or that the respondent has failed and refused toreinstate any of the employees. It will be recommended that that allegation bedismissed.There is no evidence to support the allegations of the complaint that therespondentmade derogatory and uncomplimentary statements to employeesregarding the I. A. M.; or referred to members and officials of the I. A. M. asracketeers and undesirable foreigners ; and no substantial evidence to supportthe allegations that the respondent stated to employees that union membershipwould not serve to better their wages or conditions of employment, but would infact render such conditions less favorable; threatened to cancel smoking andother privileges and to reduce or eliminate overtime work.; or denied the useof company bulletin boards to the I. A. M. while permitting their use by theAssociation.The undersigned will recommend that those allegations also bedismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.v.THE REd1 EDYHaving found that the respondent has engaged ,in unfair labor practices, theundersigned will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.°The undersigned has found that the respondent has dominated and Interferedwith the formation and administration of, and has contributed support to, theAssociation.The effect and consequencesof the respondent's domination of,interference with, and support of the Association,as well asthe continuingrecognition of the Association as thebargainingrepresentativeof its em-ployees, constitute a continuing obstacle to the free'exercise by the respondent'employees of the rights guaranteed to them in the Act. Because pf the respond- GILFILLAN BROS., INC.591ent's illegalconduct with regard to the Association, that organization is incapableof serving the respondent's employees as a genuine collective bargaining agency.Accordingly, the undersigned will recommend that the respondent disestablishand withdraw all recognition from the Association as representative of any ofthe respondent's employees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hours of employmentor other conditions of employment.The contract effective May 1, 1943, betweenthe respondent and the Association, embodies recognition of that organization as,exclusive bargaining representative of the respondent's employees.Since suchcontract represents the fruit of the respondent's unfair labor practices, theundersigned will recommend that the respondent cease giving effect to it or toany other existing contract between it and the Association or to any modifica-tion or extension thereof.Nothing in these recommendations, however, shallbe construed as requiring the respondent to vary its wage, hour, and other sub-stantive features of its relations with its employees which the respondent mayhave established in conformity with such contracts, as extended, renewed, modi-fied, supplemented or superseded.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.International Association of Machinists, District Lodges Nos. 94 and 311,and Gilfillan Employees Mutual Association are labor organizations within themeaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and administration ofGilfillan Employees Mutual Association, and contributing support thereto, therespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The respondent has not engaged in unfair labor practices within the mean-ing of Section 8 (3) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusiops of law, the under-signed recommends that the respondent, Gilfillan Bros., Inc., its officers, agents,successors and assigns shall :1.Cease and desist from :(a) In any manner dominating or interfering with the administration ofGilfillan Employees Mutual Association, or with the formation or administrationof any other labor organization of its employees, and from contributing supportt hereto ;(b)Recognizing Gilfillan Employees Mutual Association as the representativeof any of its employees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment ;(c)Giving effect to the contract of May 1, 1943, with Gilfillan EmployeesMutual Association, or to any modification, extension, or renewal thereof; 592DECISIONSOF NATIONALLABOR RELATIONS BOARD(d) In any other manner interfering with,restraining or coercing its em-ployees in the exercise of the right to self-organization,to form, join, or assistlabor organizations,to bargain collectively'through representatives of theirown choosing,and to engage in concerted activities for the purposes of collec-tive bargaining,or other mutual aid or protection,as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Gilfillan Employees Mutual Association,and completely disestablish that organization as the representative of any of therespondent's employees for the purpose of dealing with the respondent concerninggrievances,labor disputes,rates of pay, wages,hours of employment,or otherconditions of employment ;(b)Post immediately in conspicuous places in its plant in Los Angeles, Cali-fornia,and maintain for a period of at least sixty(60) consecutive days fromthe date of posting,notices to its employees stating:(1) that the respondent willnot engage in the conduct from which it is recommended that it cease and desistin paragraph,1 (a), (b), (c),and (d)hereof;and' (2)that the respondent willtake the affirmative action set forth in paragraph 2 (a) hereof;(c)Notify the Regional Director for the Twenty-firstRegion in writingwithin ten (10)days from the date'of receipt of this Intermediate Report, whatsteps the respondent has taken to comply herewith.It is further recommendedthatthe complaint be dismissed insofar at it allegesthat the respondent:violated Section 8(3) of the Act: made derogatory anduncomplimentary statements to employees regarding the I.A.M.; referred tomembers and officials of the I. A. M. as racketeers and undesirable foreigners;stated to employees that union membership would not serve to better theirwages or conditions of employment,but would in fact render such conditionsless favorable;threatened to cancel smoking and other privileges and to reduceor eliminate overtime work ; or denied the use of company bulletin boards to theI.A. M. while permitting their use by the Association.It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report,'the respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended,effective October 28,1942-any party may within fifteen(15) days from the date of the entry of theorder transferring the case to the Board,pursuant to Section 32 of Article II ofsaid Rules and Regulations,filewith the Board, Rochambeau Building,Washing-ton,D.C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the record orproceeding(including rulings upon all motions or'objections)as he relies upon,together with the original and four copies of a brief in support thereof.Asfurther provided in said Section 33,should any party desire permission to argue'orally before the Board, request therefor must be made in writing to the Boardwithin ten (10)days from the date of the order transferring the case to theBoard.CHARLES W. SCHNEIDEB,Trial Examiner.Dated September11, 1943.'